                 Case 15-81199                  Doc          Filed 10/14/20 Entered 10/14/20 12:57:42                                Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH               document Page 1 of 7
Debtor 1                 *DU\'%XKV 6WHSKDQ\$+%XKV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        &HQWUDO'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
           Case*DU\'%XKV
      Debtor 1    15-81199   6WHSKDQ\$+%XKV
                                          Doc Filed      10/14/20 Entered 10/14/20
               _____BB_________________________________________________
               First Name      Middle Name   Last Name
                                                                                     12:57:42
                                                                             Case number
                                                                                                     
                                                                                                            Desc Main
                                                                                         (LINQRZQ) ______________________

                                                     document Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Jeremy Anthony
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    10/14/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Anthony, Jeremy                                                            VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
             Case 15-81199           Doc       Filed 10/14/20 Entered 10/14/20 12:57:42                     Desc Main
                                                   document Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                                                        Central District of Illinois


                                                      Chapter 13 No. 1581199
                                                      Judge: Thomas L. Perkins

In re:
Gary D. Buhs & Stephany A.H. Buhs
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 15, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Gary D. Buhs & Stephany A.H. Buhs
                                     4925 S Starr Ln

                                     Peoria IL 61604



                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                  %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Wilmer Edgar Weer

                                     410 Elizabeth Street

                                     Pekin IL 61554


                                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                            %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Marsha L Combs-Skinner
                                     Chapter 13 Standing Bankruptcy Trustee
                                     108 S. Broadway
                                     PO Box 349
                                     Newman IL 61942

                                                            @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                            /s/Jeremy Anthony
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
Case 15-81199                   Doc        Filed 10/14/20 Entered 10/14/20 12:57:42                                                       Desc Main
                                                document Page 4 Escrow
                                                                of 7 Review Statement
                                 Return Mail Operations
                                 PO Box 14547
                                                                For informational purposes only
                                   Des Moines, IA 50306-4547
                                                                                            Statement Date:                                  October 8, 2020
                                                                                            Loan number:
                                                                                            Property address:
                                                                                                 313 S STARR LN
                                                                                                 PEORIA IL 61604-5214


                                                                                            Customer Service
                                                                                                  Online                           Telephone
                                                                                                  wellsfargo.com                   1-800-340-0473
           GARY D BUHS
                                                                                                  Correspondence                   Hours of operation
           STEPHANY A BUHS                                                                        PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
           313 S STARR LN                                                                         Des Moines, IA 50306
           PEORIA IL 61604                                                                        To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                     We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.
 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                               The escrow account has a shortage of
 Here's what we found:
      • Required Minimum Balance: The escrow account balance is projected to                               $3,717.08
         fall below the required minimum balance. This means there is a shortage.

      •   Payments: As of the December 1, 2020 payment, the contractual portion of
          the escrow payment increases.



   Part 1 - Mortgage payment

          Option 1                 Pay the shortage amount over 12 months
                                    Previous payment through New payment beginning with
                                    11/01/2020 payment date   the 12/01/2020 payment
                                                                                                  Option 1: No action required
  Principal and/or interest                   $343.44                   $343.44

  Escrow payment                              $345.92                   $695.02               Starting December 1, 2020 the new contractual
  Total payment amount
                                                                                              payment amount will be $1,038.46
                                            $689.36                 $1,038.46

          Option 2                 Pay the shortage amount of $3,717.08
                                    Previous payment through New payment beginning with
                                    11/01/2020 payment date   the 12/01/2020 payment
                                                                                                 Option 2: Pay shortage in full
  Principal and/or interest                   $343.44                   $343.44

  Escrow payment                              $345.92                   $385.26               Starting December 1, 2020 the new contractual
  Total payment amount                                                                        payment amount will be $728.70
                                            $689.36                    $728.70
  Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
  before the payment is scheduled to change.




                                                        See Page 2 for additional details.


                                          Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                          States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                          Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                          payments, please contact your attorney or the Trustee’s office before directly sending any
                                          amounts relating to this escrow shortage

                                                                    If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                    and mail it along with a check for $3,717.08 to the address that appears on this coupon.
   GARY D BUHS
   STEPHANY A BUHS                                                  This payment must be received no later than December 1, 2020.


               Wells Fargo Home Mortgage
               PO Box 10394
               Des Moines, IA 50306-0394




          708                           1 10 02 00068936 00072870 00440644 00371708 3
                                                                                                                                              Page 2 of 3
Case 15-81199                  Doc
                              Filed 10/14/20 Entered 10/14/20 12:57:42     Desc Main
                                                                 Loan Number:

                                  document
      Part 2 - Payment calculations
                                             Page 5 of 7
 For the past review period, the amount of the escrow items was $4,038.14. For the coming year, we expect the amount paid from escrow to be
 $4,623.14.

 How was the escrow payment calculated?
 To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
 escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
 determine the escrow amount.

 The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
 through the date of the analysis.



 Escrow comparison

                                                                                                                                        New monthly
                                    12/17 - 11/18      12/18 - 11/19       12/19 - 10/20    12/20 - 11/21
                                                                                                                       # of               escrow
                                      (Actual)           (Actual)            (Actual)        (Projected)
                                                                                                                      months              amount

 Property taxes                          $2,005.70          $1,936.22          $1,955.14      $1,955.14        ÷         12       =          $162.93
 Property insurance                       $1,917.00        $4,670.00          $2,083.00       $2,668.00        ÷         12       =          $222.33
 Insurance refund                            $0.00          -$656.00              $0.00           $0.00        ÷         12       =            $0.00
 Total taxes and insurance               $3,922.70         $5,950.22           $4,038.14      $4,623.14        ÷         12       =         $385.26
 Escrow shortage                           $476.25            $103.59           $146.83       $3,717.08        ÷         12       =          $309.76**
 Mortgage insurance                         $351.76           $115.06             $0.00           $0.00        ÷         12       =            $0.00

 Total escrow                             $4,750.71         $6,168.87          $4,184.97      $8,340.22        ÷         12       =          $695.02


 **
  This amount is added to the payment if Option 1 on page 1 is selected.


 Projected escrow account activity over the next 12 months
 To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
 greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
 balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
 Lowest projected escrow balance November, 2021                               -$2,946.56           table)

 Minimum balance for the escrow account†                               -          $770.52          (Calculated as: $385.26 X 2 months)


 Escrow shortage                                                       =       -$3,717.08


 †
  The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
 account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
 contract to determine the cash reserve.
Case 15-81199                 Doc           Filed 10/14/20 Entered 10/14/20 12:57:42     DescPageMain
                                                                               Loan Number:
                                                                                                  3 of 3

                                                document Page 6 of 7
   Part 3 - Escrow account projections
 Escrow account projections from December, 2020 to November, 2021
                                        What we
               Payments to              expect to                                                                      Projected escrow        Balance required
 Date            escrow                  pay out         Description                                                       balance              in the account
 Nov 2020                                                Starting balance                                                   -$2,946.54                    $770.54
 Dec 2020           $385.26                   $0.00                                                                         -$2,561.28                   $1,155.80
 Jan 2021           $385.26                   $0.00                                                                         -$2,176.02                   $1,541.06
 Feb 2021           $385.26                   $0.00                                                                         -$1,790.76                   $1,926.32
 Mar 2021           $385.26                   $0.00                                                                         -$1,405.50                   $2,311.58
 Apr 2021           $385.26                   $0.00                                                                         -$1,020.24                   $2,696.84
 May 2021           $385.26                  $977.57     PEORIA COUNTY (6)(W)                                               -$1,612.55                   $2,104.53
 Jun 2021           $385.26                   $0.00                                                                         -$1,227.29                   $2,489.79
 Jul 2021           $385.26                   $0.00                                                                          -$842.03                    $2,875.05
 Aug 2021           $385.26                  $977.57     PEORIA COUNTY (6)(W)                                               -$1,434.34                   $2,282.74
 Sep 2021           $385.26                   $0.00                                                                         -$1,049.08                   $2,668.00
 Oct 2021           $385.26                   $0.00                                                                          -$663.82                    $3,053.26
 Nov 2021           $385.26               $2,668.00      HOMESITE INS CO                                                   -$2,946.56                     $770.52

 Totals           $4,623.12                $4,623.14



   Part 4 - Escrow account history
 Escrow account activity from December, 2019 to November, 2020
                       Deposits to escrow                  Payments from escrow                                                          Escrow balance
    Date      Actual      Projected Difference         Actual   Projected Difference                 Description             Actual         Projected Difference
 Dec 2019                                                                                        Starting Balance           -$1,062.48       $1,701.39      -$2,763.87
 Dec 2019       $335.52       $333.68        $1.84        $0.00             $0.00       $0.00                                 -$726.96      $2,035.07       -$2,762.03

 Jan 2020       $335.52       $333.68        $1.84     $2,083.00            $0.00   $2,083.00    HOMESITE INS CO            -$2,474.44       $2,368.75      -$4,843.19

 Feb 2020       $345.92       $333.68       $12.24        $0.00             $0.00       $0.00                                -$2,128.52     $2,702.43       -$4,830.95
                                                                                                 AMERICAN SECURITY GROUP
 Mar 2020       $345.92       $333.68       $12.24        $0.00      $2,068.00      -$2,068.00                              -$1,782.60        $968.11       -$2,750.71

 Apr 2020       $345.92       $333.68       $12.24        $0.00             $0.00       $0.00                               -$1,436.68       $1,301.79      -$2,738.47

 May 2020       $345.92       $333.68       $12.24       $977.57       $968.11          $9.46    PEORIA COUNTY (6)(W)       -$2,068.33        $667.36       -$2,735.69

 Jun 2020       $345.92       $333.68       $12.24        $0.00             $0.00       $0.00                                -$1,722.41      $1,001.04      -$2,723.45

 Jul 2020       $345.92       $333.68       $12.24        $0.00             $0.00       $0.00                                -$1,376.49      $1,334.72       -$2,711.21

 Aug 2020       $345.92       $333.68       $12.24       $977.57       $968.11          $9.46    PEORIA COUNTY (6)(W)       -$2,008.14        $700.29       -$2,708.43

 Sep 2020       $345.92       $333.68       $12.24        $0.00             $0.00       $0.00                                -$1,662.22      $1,033.97      -$2,696.19

 Oct 2020     $1,037.76       $333.68      $704.08        $0.00             $0.00       $0.00                                 -$624.46       $1,367.65       -$1,992.11
 (estimate)

 Nov 2020       $345.92       $333.68       $12.24     $2,668.00            $0.00   $2,668.00    HOMESITE INS CO            -$2,946.54       $1,701.33      -$4,647.87
 (estimate)

 Totals       $4,822.08    $4,004.16       $817.92     $6,706.14     $4,004.22       $2,701.92




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 9/19
Case 15-81199   Doc   Filed 10/14/20 Entered 10/14/20 12:57:42   Desc Main
                          document Page 7 of 7
